           Case 1:19-cv-08324-DLC Document 32 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------- X
AMRO ALI, M.D.,                           :
                                          :
                        Plaintiff,        :
              v.                          :              Civil Action No. 19-CV-8324-DLC-DCF
                                          :
WESTCHESTER MEDICAL CENTER                :              NOTICE OF MOTION
and NEW YORK MEDICAL COLLEGE,             :
                                          :
                        Defendants.       :
----------------------------------------- X

          PLEASE TAKE NOTICE that, upon the annexed Declaration of Paul F. Millus, dated

October 30, 2020, Defendants’ Rule 56.1 Statement, the accompanying Memorandum of Law in

support, and all of the pleadings and proceedings heretofore had herein, Defendants will move

the United States District Court for the Southern District of New York (Cote, J.), at the United

States Courthouse, 500 Pearl Street, New York, New York, for an order, pursuant to Fed. R. Civ.

P. 56, granting Defendants summary judgment dismissing all of Plaintiff’s claims and providing

such other and further relief as the Court may deem just and proper.

Dated:       Garden City, New York
             October 30, 2020
                                             MEYER, SUOZZI, ENGLISH & KLEIN, P.C.

                                             By:             s/ Paul F. Millus
                                                            Paul F. Millus, Esq.
                                                            Daniel B. Rinaldi, Esq.
                                             990 Stewart Avenue, Suite 300
                                             P.O. Box 9194
                                             Garden City, New York 11530-9194
                                             (516) 741-6565
                                             Attorneys for Defendants
TO:       Robert W. Sadowski, Esq.
          ROBERT W. SADOWSKI PLLC
          800 Third Avenue, 28th Floor
          New York, New York 10022
          (646) 503-5341
          Attorneys for Plaintiff




4452952
